Order, Supreme Court, New York County (Edward H. Lehner, J.), entered January 10, 1989, which granted, in part, plaintiff-respondent-cross-appellant’s motion to compel answers to certain interrogatories, unanimously reversed, on the law, the facts and in the exercise of discretion, and the motion denied, without costs.
*586A motion by plaintiff in January 1985 for a default judgment against defendant for failure to comply with a prior discovery order resulted in an order by Justice Freedman, entered February 11, 1985, wherein defendant was directed to produce the requested documents and make them available for copying by plaintiff. Any documents not produced were to be precluded at trial. Defendant sought reargument on the ground that the document production would be burdensome but, upon reargument, Justice Freedman merely rescheduled the discovery. Neither of Justice Freedman’s orders addressed plaintiff’s contentions regarding the interrogatories which defendant had answered merely by referring plaintiff to the documents supplied for inspection. No appeal was taken by plaintiff.
Three years later plaintiff moved to compel defendant to answer the same interrogatories which were the subject of the prior motion before Justice Freedman. To the extent that plaintiff failed to obtain the relief it sought in that motion, its options were to timely seek reargument or take an appeal. A court of coordinate jurisdiction has no authority to rule on a matter already reviewed by another Judge of equal authority (Kleinberg v American Mayflower Life Ins. Co., 106 AD2d 268 [1st Dept 1984]). The order appealed from is therefore reversed. Concur—Ross, J. P., Asch, Rosenberger and Rubin, JJ.